Citation Nr: 0524846	
Decision Date: 09/13/05    Archive Date: 09/21/05

DOCKET NO.  04-05 540	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, 
Oklahoma


THE ISSUE

Entitlement to an extension of the delimiting date for 
education assistance benefits under Chapter 30, Title 38, 
United States Code.


WITNESS AT HEARING ON APPEAL

Appellant


INTRODUCTION

The veteran served on active duty from June 1990 to May 1993.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Muskogee, 
Oklahoma.  Thereafter, the veteran's file was transferred to 
the RO in Seattle, Washington.

The veteran testified at a Travel Board hearing before the 
undersigned Veterans Law Judge in June 2005.  A transcript of 
that hearing is associated with the appellant's file.  


FINDINGS OF FACT

1.  The veteran was discharged from active duty on May 3, 
1993.  It is neither claimed nor shown that he had additional 
active duty after that date.

2.  The veteran's basic delimiting period for receiving 
Chapter 30 educational benefits expired on May 4, 2003.

3.  It is not shown by the evidence that a physical or mental 
disability of the veteran's prevented him from initiating or 
completing an educational program during his basic Chapter 30 
delimiting period.


CONCLUSION OF LAW

The criteria for extension of the delimiting period for 
educational assistance benefits under Chapter 30 have not 
been met.  38 U.S.C.A. § 3031 (West 2002); 38 C.F.R. §§ 
21.7050, 21.7051 (2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The veteran seeks an extension of his delimiting date for use 
of his Chapter 30 educational assistance benefits beyond May 
4, 2003.

In the interest of clarity, the Board will initially discuss 
certain preliminary matters.  The Board will then address the 
pertinent law and regulations and their application to the 
facts and evidence.

The Veterans Claims Assistance Act of 2000

The Board has considered VA's duty to notify the veteran of 
the evidence needed to substantiate his claim and to assist 
him in obtaining the relevant evidence, as required under the 
38 U.S.C.A. §§ 5103, 5103A (West 2002); 38 C.F.R. § 3.159 
(2004) ("the VCAA").  The VCAA is applicable to all claims 
filed on or after the date of enactment, November 9, 2000, or 
filed before the date of enactment but not yet final as of 
that date.

The Board must make a determination as to the applicability 
of the VCAA to a particular claim.  Holliday v. Principi, 14 
Vet. App. 280, 282-83 (2001).

Significantly, the provisions of the VCAA are not applicable 
in cases, such as this, in which the sole issue is extension 
of delimiting date under Chapter 30.  This is because a 
request for extension of a delimiting date is a not claim for 
a benefit as contemplated by 38 U.S.C.A. §§ 5100 et seq.  
See, e.g., Barger v. Principi, 16 Vet. App. 132, 138 (2002).

Moreover, the United States Court of Appeals for Veterans 
Claims (the Court) held that the VCAA has no effect on an 
appeal where the law, and not the underlying facts or 
development of the facts, is dispositive of the matter.  See 
Manning v. Principi, 16 Vet. App. 534 (2002), citing Livesay 
v. Principi, 15 Vet. App. 165 (2001).  The Board finds that 
such is the case as to the issue here on appeal.  As 
explained below, the issue to be decided is whether the 
veteran is entitled to an extension of his delimiting date 
for Chapter 30 educational assistance benefits.  There are 
presently no pertinent facts in dispute, and as such, 
application of relevant provisions of the law and regulations 
governing extension of delimiting dates to the facts of this 
case will determine the outcome.  No amount of additional 
evidentiary development would change the outcome of this 
case; therefore no notice is necessary.  Therefore, based on 
the Court's decision in Manning, the Board concludes that the 
provisions of the VCAA are not applicable to this particular 
matter.  See also Mason v. Principi, 16 Vet. App. 129, 132 
(2002). 


Pertinent law and regulations

Chapter 30 of Title 38, United States Code, sets forth 
provisions to allow for educational assistance for members of 
the Armed Forces after their separation from military 
service.  See 38 U.S.C.A. §§ 3001 et seq. (West 2002).

The law generally provides that educational assistance or 
supplemental educational assistance will not be provided to a 
veteran beyond ten years from the later of (i) the date of 
the veteran's last discharge or release from a period of 
active duty of 90 days or more of continuous service; or (ii) 
the date of the veteran's last discharge or release from a 
shorter period of active duty if the discharge or release is 
because of a service-connected disability, a medical 
condition which preexisted such service and which VA 
determines is not service connected, hardship, or was 
involuntary for the convenience of the Government after 
October 1, 1987, as the result of a reduction in force.  See 
38 U.S.C.A. § 3031(a); 38 C.F.R. § 21.7050(a).

VA regulations allow for an extension of the ten-year 
delimiting period upon a showing that the veteran timely 
applied for the extension and upon a showing that he was 
prevented from initiating or completing his chosen program of 
education within the otherwise applicable eligibility period 
because of a physical or mental disability that did not 
result from the veteran's willful misconduct.  See 38 C.F.R. 
§ 21.7051(a).  The regulations further state that it must be 
clearly established by medical evidence that a program of 
education was medically infeasible and that VA will not 
consider a veteran who was disabled for a period of thirty 
days or less as having been prevented from initiating or 
completing a chosen program unless the evidence establishes 
that the veteran was prevented from enrolling or reenrolling 
in the chosen program or was forced to discontinue attendance 
because of the short disability.  See 38 C.F.R. § 
21.7051(a)(2).




Factual background

The veteran left military service on May 3, 1993.  He applied 
for VA education benefits under Chapter 30 in November 2001.  
These were granted in December 2001.  

In October 2002, and again in January 2003, the appellant 
applied for an extension of his delimiting date.  He 
explained that since separating from active duty he was 
forced to take those employment opportunities that would 
allow him the flexibility to care for his son and his 
disabled wife, and that he otherwise was unable to pursue a 
program of education prior to November 2001.  

No evidence was presented showing that the appellant served 
on active duty after May 3, 1993, that he personally had a 
disability which prevented him from completing a training 
program, or that he met any of the other statutorily 
authorized bases to extend the delimiting date.

Analysis

The veteran seeks an extension of the Chapter 30 delimiting 
date, May 4, 2003.

The veteran contends that during ten year period following 
his separation from active duty he was helping to care for 
his disabled wife and their son, and that the combination of 
these two responsibilities precluded him from completing his 
desired educational goal prior to the delimiting date.  He 
essentially argues that his fulfillment of these 
responsibilities made it impossible for him to pursue a 
course of education prior to November 2001.

The Board has carefully considered the objective evidence 
relevant to that period.  There are, however, no findings or 
impressions noted by any physician indicating the severity of 
a disability personally affecting the veteran rendered him 
unable to work or engage in school activities.  In fact, 
there is no medical evidence indicating that the veteran 
himself was disabled during the applicable period.  

Based on the evidence of record, the Board finds that the 
veteran has not met the criteria for an extension of the 
delimiting date beyond May 4, 2003.  The Board acknowledges 
the argument advanced by the veteran in this matter.  The 
Board does not suggest that the difficulties reported by the 
veteran would not have made obtaining an education a 
challenge.  However, the legal criteria governing the payment 
of education benefits are clear and specific, and the Board 
is bound by them.  As a matter of law, the reasons cited for 
the extension do not warrant an extension in this instance.

To some extent, the veteran appears to be raising an argument 
couched in equity in that he contends that his spouse's 
disability, and his responsibility as a father, made it 
impossible for him to pursue an educational program.  The 
Board does not necessarily disagree with that statement.  The 
Board, however, is bound by the law and is without authority 
to grant benefits on an equitable basis.  See 38 U.S.C.A. §§ 
503, 7104 (West 2002); see also Harvey v. Brown, 6 Vet. App. 
416, 425 (1994). The Board has decided this case based on its 
application of the law to the pertinent facts.

Accordingly, the appeal is denied.


ORDER

Entitlement to an extension of the delimiting date for 
educational assistance benefits under Chapter 30, Title 38, 
United States Code beyond May 4, 2003 is denied.


	                        
____________________________________________
	DEREK R. BROWN
	Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


